Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to Application No. 17/202,955 filed on 03/16/2021.
Claims 1-20 are currently pending and have been examined.
Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 03/16/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 1-11 are directed to a system (i.e. a machine) and claims 12-20 are directed to a method (i.e. a process). Thus, each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1-11 recites steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity. In particular, the functions being performed by the independent claims 1 and 12 are directed towards commercial interactions in the form of business relations and contracts as will be discussed below (see MPEP 2106.04(a)(2)(II)).

	Claim 1 recites, in part:
Receive information indicative of a first route and a cargo size from a user […] Receive information indicative of a second route and a cargo space from a driver […] associated with a vehicle if the driver […] is within a predetermined geofence of the user […]; pair the driver […] and the user […] based on the first route and the second route and the cargo size and the cargo space if the user […] and the driver […] agree.
	Overall, under broadest reasonable interpretation, claim 1 is directed towards facilitating the delivery of cargo by a driver to a user, where the driver and user may agree to a pairing/matching based on cargo and route parameters. As disclosed by the Applicant, “Systems and methods are provided that allow vehicles to participate in a cargo marketplace. For example, the vehicle may use their cargo space to transport items for other users […] may also receive requests from users for vehicles that are capable of transporting certain items.” (¶ [0007]). As such, these features for pairing a user transport request with a driver in a cargo marketplace environment based on various parameters, and facilitating an agreement between the user and driver to fulfill the user transport request recites concepts of commercial interactions in the form of business relations and contracts (see MPEP 2106.04 (a)(2)(II)). 

	Thus, claim 1 and claims 2-11, by virtue of dependence, recite an abstract idea. Further, the following limitations further recite an additional abstract idea. 

	Claim 2 recites, in part, “receive information indicative of the second route and the cargo space from the driver […] if the driver […] is within the predetermined geofence of the user device”. This limitation recites concepts of commercial interactions in the form of business relations as it is directed towards facilitating the delivery/transportation of cargo by a driver to a user within a cargo marketplace environment (see MPEP 2106.04 (a)(2)(II)). 

	Claim 3 recites, in part, “receive information indicative of the second route and the cargo space from the driver […] if the driver […] is within the predetermined geofence of the user […]”. This limitation recites concepts of commercial interactions in the form of business relations as it is directed towards facilitating the delivery/transportation of cargo by a driver to a user within a cargo marketplace environment (see MPEP 2106.04 (a)(2)(II)). 

	Claim 4 recites, in part, “transmit information indicative of the second route and the cargo space to the user device to facilitate agreement by the user”. This limitation recites concepts of commercial interactions in the form of business relations and contracts as it is directed towards facilitating an agreement between a user and driver to fulfill a user transport request within a cargo marketplace environment (see MPEP 2106.04 (a)(2)(II)). 

	Claim 5 recites, in part, “transmit information indicative of the first route and the cargo size to the driver device to facilitate agreement by the driver”. This limitation recites concepts of commercial interactions in the form of business relations and contracts as it is directed towards facilitating an agreement between a user and driver to fulfill a user transport request within a cargo marketplace environment (see MPEP 2106.04 (a)(2)(II)). 

	Claim 6 recites, in part, “receive information indicative of driver history including previous delivery information from the driver […], and wherein the processor is configured to pair the driver […] and the user […] based on the driver history if the user […] and the driver […] agree”. This limitation recites concepts of commercial interactions in the form of business relations and contracts as it is directed towards facilitating an agreement between a user and driver to fulfill a user transport request within a cargo marketplace environment (see MPEP 2106.04 (a)(2)(II)).

	Claim 7 recites, in part, “receive information indicative of vehicle climate from the driver […]; and receive information indicative of climate preference from the user […], wherein the processor is configured to pair the driver […] and the user […] based on the vehicle climate and the climate preference if the user […] and the driver […] agree”. This limitation recites concepts of commercial interactions in the form of business relations and contracts as it is directed towards facilitating an agreement between a user and driver to fulfill a user transport request within a cargo marketplace environment (see MPEP 2106.04 (a)(2)(II)).

	Claim 8 recites, in part, “receive information indicative of location and speed of the vehicle from the driver [...]; and transmit the information indicative of the location and speed of the vehicle to the user [...] to facilitate agreement by the user [...]”. This limitation recites concepts of commercial interactions in the form of business relations and contracts as it is directed towards facilitating an agreement between a user and driver to fulfill a user transport request within a cargo marketplace environment (see MPEP 2106.04 (a)(2)(II)).

	Claim 9 recites, in part, “receive information indicative of a third route and a second cargo size from a smart [...]; and pair the driver [...] and the smart [...] based on the second route and the third route and the second cargo size and the cargo space if the smart [...] and the driver [...] agree”. This limitation recites concepts of commercial interactions in the form of business relations and contracts as it is directed towards facilitating the delivery/transportation of cargo by a driver to a user within a cargo marketplace environment (see MPEP 2106.04 (a)(2)(II)).

	Claim 10 recites, in part, “[…] wherein the second cargo size comprises a grocery size and […] learn a user's grocery preferences based on past grocery purchases”. This limitation recites concepts of commercial interactions in the form of business relations and contracts as it is directed towards facilitating the delivery/transportation of cargo by a driver to a user within a cargo marketplace environment (see MPEP 2106.04 (a)(2)(II)). Further, the limitation step directed towards learning a user’s grocery preferences based on past grocery purchases is directed towards a mental process. In particular, these steps recite concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

	Claim 11 recites, in part, “instruct the vehicle to […] drive to a pick up location of the second route if the user [...] and the driver [...] agree”. This limitation recites concepts of commercial interactions in the form of business relations and contracts as it is directed towards facilitating the delivery/transportation of cargo by a driver to a user within a cargo marketplace environment and facilitating an agreement between a user and driver to fulfill a user transport request (see MPEP 2106.04 (a)(2)(II)).

	Claim 12 recites, in part:
Receiving information indicative of a first route and a cargo size from a user […] Receiving information indicative of a second route and a cargo space from a driver […] associated with a vehicle if the driver […] is within a predetermined geofence of the user […]; pairing the driver […] and the user […] based on the first route and the second route and the cargo size and the cargo space if the user […] and the driver […] agree.
	Overall, under broadest reasonable interpretation, claim 12 is directed towards facilitating the delivery of cargo by a driver to a user, where the driver and user may agree to a pairing/matching based on cargo and route parameters. As disclosed by the Applicant, “Systems and methods are provided that allow vehicles to participate in a cargo marketplace. For example, the vehicle may use their cargo space to transport items for other users […] may also receive requests from users for vehicles that are capable of transporting certain items.” (¶ [0007]). As such, these features for pairing a user transport request with a driver in a cargo marketplace environment based on various parameters, and facilitating an agreement between the user and driver to fulfill the user transport request recites concepts of commercial interactions in the form of business relations and contracts (see MPEP 2106.04 (a)(2)(II)). 

	Thus, claim 12 and claims 13-20, by virtue of dependence, recite an abstract idea. Further, the following limitations further recite an additional abstract idea. 

	Claim 13 recites limitations that are substantially similar and analogous to those of claim 4. Thus, claim 13 recites that same abstract idea as discussed above with regard to claim 4.

	Claim 14 recites limitations that are substantially similar and analogous to those of claim 5. Thus, claim 14 recites that same abstract idea as discussed above with regard to claim 5.

	Claim 15 recites limitations that are substantially similar and analogous to those of claim 8. Thus, claim 15 recites that same abstract idea as discussed above with regard to claim 8.

	Claim 16 recites limitations that are substantially similar and analogous to those of claim 6. Thus, claim 16 recites that same abstract idea as discussed above with regard to claim 6.

	Claim 17 recites limitations that are substantially similar and analogous to those of claim 7. Thus, claim 17 recites that same abstract idea as discussed above with regard to claim 7.

	Claim 18 recites limitations that are substantially similar and analogous to those of claim 9. Thus, claim 18 recites that same abstract idea as discussed above with regard to claim 9.

	Claim 19 recites, in part, “wherein the second cargo size comprises a grocery size”. This limitation recites concepts of commercial interactions in the form of business relations and contracts as it is directed towards facilitating the delivery/transportation of cargo by a driver to a user within a cargo marketplace environment (see MPEP 2106.04 (a)(2)(II)).

	Claim 20 recites, in part, “wherein receiving information indicative the third route and the second cargo size […] comprises automatically receiving information indicative the third route and the second cargo size […] based on learned grocery preferences based on past grocery purchases of a user”. This limitation recites concepts of commercial interactions in the form of business relations and contracts as it is directed towards facilitating the delivery/transportation of cargo by a driver to a user within a cargo marketplace environment (see MPEP 2106.04 (a)(2)(II)). Further, the limitation step directed towards learning a user’s grocery preferences based on past grocery purchases is directed towards a mental process. In particular, these steps recite concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

	Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application. 

	Claims 1 and 2-11, by virtue of dependence, recite the additional elements of a memory that stores computer-executable instructions, a processor configured to access the memory and execute the computer-executable instructions, a user device, a driver device, and features for transmitting data over a network (receiving information from driver/user devices). The memory that stores computer-executable instructions, processor configured to access the memory and execute the computer-executable instructions, user device, and driver device are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting/receiving data over a network are considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claim 2 recites the additional elements for transmitting data over a network (receiving information from a driver device) and automatically retrieving information from a driver device. The steps for automatically retrieving information from a driver device are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting/receiving data over a network are considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).
	
	Claim 3 recites the additional elements for transmitting data over a network (receiving information from a driver device) and automatically retrieving information from a driver device that is in discoverable mode. The steps for automatically retrieving information from a driver device in a discoverable mode are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting/receiving data over a network are considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claims 4-5, 8, and 13-15 recite the additional elements for transmitting data over a network (transmitting information to devices). The features for transmitting/receiving data over a network are considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claims 9-10 and 18-20 recite the additional element of a smart device. The smart device is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).

	Claims 10 and 19-20 recite the additional element of a smart refrigerator. The smart refrigerator is considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).

	Claim 11 recites the additional element of steps for instructing a vehicle to automatically drive. The steps for instructing a vehicle to automatically drive are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the steps for instructing a vehicle to automatically drive are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).

	Claims 12 and 13-20, by virtue of dependence, recite the additional elements of a user device, a driver device, and features for transmitting data over a network (receiving information from driver/user devices). The user device and driver device are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting/receiving data over a network are considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Accordingly, the memory that stores computer-executable instructions, processor configured to access the memory and execute the computer-executable instructions, user device, driver device, steps for automatically retrieving information from a driver device, steps for automatically retrieving information from a driver device in a discoverable mode, smart device, smart refrigerator, steps for instructing a vehicle to automatically drive, and features for transmitting data over a network do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 1-20 do not recite additional elements that integrate the judicial exception into a practical application. 

Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1-20 are merely left with a memory that stores computer-executable instructions, processor configured to access the memory and execute the computer-executable instructions, user device, driver device, steps for automatically retrieving information from a driver device, steps for automatically retrieving information from a driver device in a discoverable mode, smart device, smart refrigerator, steps for instructing a vehicle to automatically drive, and features for transmitting data over a network.
	Claims 1-20 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1-20 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, transmitting/receiving data over a network and electronically storing data are considered an additional element directed to mere data gathering/outputting, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II). Thus, the steps involving the transmitting and receiving of data over a network, individually and in combination with the additional claim limitations, do not demonstrate an inventive step that amounts to significantly more than the abstract idea as the courts have recognized electronic recordkeeping and transmitting data over a network to be a well-understood, routine, and conventional functions. 
	The memory that stores computer-executable instructions, processor configured to access the memory and execute the computer-executable instructions, user device, driver device, steps for automatically retrieving information from a driver device, steps for automatically retrieving information from a driver device in a discoverable mode, smart device, steps for instructing a vehicle to automatically drive are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the smart refrigerator and steps for instructing a vehicle to automatically drive are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)). 
	Viewed as a whole, claims 1-20, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are not reflective of an improvement to the functioning of a computer or to a technical field, and they do not implement the judicial exception with a particular machine (see MPEP 2106.05(I)(A)). Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, there are no meaningful limitations, individually or in combination, in claims 1-20 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1-20 are rejected under 35 U.S.C § 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7, 9, 11-12, and 17-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Evans U.S. Publication No. 2019/0087778, hereafter known as Evans, in view of Marczuk et al. U.S. Publication No. 2020/0377128, hereafter known as Marczuk.  

Claim 1: Evans teaches the following:
A system for providing a cargo marketplace, the system comprising: a memory that stores computer-executable instructions; and a processor configured to access the memory and execute the computer-executable instructions to:
	Evans teaches “Systems and methods are disclosed for matching a shipper with at least one delivery agent for delivering goods from a first location to a second location. The method may be performed by one or more processors of a computing system.” (see Abstract); “methods disclosed herein may be part of a system including a non-transitory computer readable medium storing instructions, that when executed by one or more processors of a computing system, cause a computing device to perform the methods or operations disclosed herein” (¶ [0015]). 
	Thus, Evans teaches a system for matching a shipper and at least one delivery agent, where the system comprises a computer readable medium storing instructions that may be executed by a processor to perform the functions of the system; equivalent to a system for providing a cargo marketplace, the system comprising: a memory that stores computer-executable instructions; and a processor configured to access the memory and execute the computer-executable instructions.

Receive information indicative of a first route and a cargo size from a user device; Receive information indicative of a second route and cargo space from a driver device associated with a vehicle […];
	Evans teaches ““method includes receiving shipment information from the shipper” (¶ [0007]); “shipment information may include information regarding geographical information of the first location and the second location, goods classification, goods volume, goods quantity” (¶ [0009]); “method may include receiving, and basing the matching on, driver preference data from the at least one delivery agent 102. Driver preference data may include, for example […] available volume space of the asset, available weight capacity of the asset, current asset route, or planned asset route” (¶ [0042]); “An “asset” refers to a commercial motor vehicle principally configured for transporting freight” (¶ [0028]); “a computing device can operate an application for requesting shipping services”(¶ [0035]); “information may be configured to be received or collected from an API or a mobile device of a driver 116.” (¶ [0039]).
	Thus, Evans teaches a system that enables a shipper, via a computing device, to input shipment information including a first/second location for the shipment and a volume/quantity of goods associated with the shipment; equivalent to receiving information indicative of a first route and a cargo size from a user device. Further, the system enables a delivery agent, via a computing device, to submit information associated with the delivery agent including a current or planned route and a volume/weight capacity of the vehicle associated with the delivery agent; equivalent to receiving information indicative of a second route and cargo space from a driver device associated with a vehicle.
Pair the driver device and the user device based on the first route and the second route  and the cargo size and the cargo space if the user device and the driver device agree. 
	Evans teaches “determining a match of the shipper and the at least one delivery agent, at least based on the shipment information, the locational information, and the driver duty information, and communicating the match of the shipper and the at least one delivery agent “(Abstract); “method may include receiving, and basing the matching on, driver preference data from the at least one delivery agent 102. Driver preference data may include, for example […] available volume space of the asset, available weight capacity of the asset, current asset route, or planned asset route” (¶ [0042]); “when a match is determined for all parameters, the system causes an indicator for a match to be displayed to the delivery agent 102 and the shipper 110, both of whom have to select to accept the match” (¶ [0053]).  
	Thus, Evans teaches that a match between a shipper and delivery agent may be based on the shipment information (shipment volume and origin/destination) and driver preference information (volume capacity and current/planned routes). Further, upon matching the shipper and delivery agent, a match indicator may be displayed to both parties, both of whom may select to accept the match; equivalent to pairing the driver device and the user device based on the first route and the second route and the cargo size and the cargo space if the user device and the driver device agree.

	Although Evans teaches features for receiving cargo capacity and current route information from a delivery agent device, Evans does not explicitly teach receiving the information if the driver device is within a predetermined geofence of the user device.

	However, Marczuk teaches the following:
	Receive information indicative of a second route and a cargo space from a driver device associated with a vehicle if the driver device is within a predetermined geofence of the user device;
	Marczuk teaches “A request is received for a vehicular ride. The request includes an initial spatiotemporal location and a destination spatiotemporal location” (Abstract); “user 1406 transmits a request 1408 to the remote server 136 (e.g., via a user device 1410, such as a smartphone, tablet computer, or wearable computing device)” (¶ [0160]); “Responsive to the request 1408, the remote server 136 selects one of the AVs 1402 a-d to fulfill the request […]  the remote server 136 considers whether an AV is currently unavailable, but is anticipated to be available in the future (e.g., an AV that is currently assigned to another task, but is anticipated to complete its task sufficiently soon for subsequent assignment to the user […] the remote server 136 prioritizes certain AVs for selection over others (e.g., based on the proximity of the AVs with respect to the user 1406” (¶ [0161]); “an AV is used to transport cargo (e.g., packages, items, or other objects) instead of or in addition to transporting passengers” (¶ [0165]); “the AV system 120 includes communications devices 140” (¶ [0061]); “ the AV 100 communicates with other remote (e.g., “cloud”) servers 136” (¶ [0062]); “the remote server 136 receives telemetry data from the AV 100 or another vehicle located within the threshold distance to the initial spatiotemporal location […] telemetry data includes an indication of a speed of an AV, an indication of a location of an AV, an indication of a heading of an AV, or an indication of a route of an AV” (¶ [0117]); “ AV 100 transmits telemetry data to the remote server 136 indicating that the AV 100 is operating in a busy mode of operation […] telemetry data from the AV 100 indicates that the AV 100 is operating in a busy mode of operation even if there are 3 vacant seats but the trunk of the AV 100 is full of luggage” (¶ [0119]). 
	Thus, Marczuk teaches a system configured to receive cargo transportation requests from a user device. In response to the request, the system may prioritize AVs (autonomous vehicles) that are within a particular proximity to the user device to select for the transportation request. Further, the system may receive telemetry data from the AVs (such as the prioritized AVs) that indicate a current route and capacity of the vehicle; equivalent to receiving information indicative of a second route and a cargo space from a driver device associated with a vehicle if the driver device is within a predetermined geofence of the user device.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Evans with the teachings of Marczuk by incorporating the features for collecting vehicle capacity and current route information from delivery vehicles that are within a particular proximity of a user device that is requesting a transportation service, as taught by Marczuk. One of ordinary skill in the art would have recognized that such a modification would have further enabled the system of Evans to determine which delivery agents are within a particular proximity/distance of a shipper, collect delivery agent information from the delivery agents that are within the particular proximity/distance of the shipper, and perform a match between the shipper and delivery agents based on the collected information. One of ordinary skill in the art would have been motivated to make such a modification to the system of Evans with the purpose of further “improving the effectiveness and responsiveness of the fleet” (¶ [0181], as suggested by Marczuk, and further “reducing empty miles in a way that is efficient, reliable, precise” (¶ [0005]), as suggested by Evans. 

Claim 2: Evans/Marczuk teaches the limitations of claim 1. Further, Evans teaches the following:
Wherein the processor is configured to receive information indicative of the second route and the cargo space from the driver device […]; 
	Evans teaches a system that enables a delivery agent, via a computing device, to submit information associated with the delivery agent including a current or planned route and a volume/weight capacity of the vehicle associated with the delivery agent (see ¶ [0042], ¶ [0039]); equivalent to receiving information indicative of a second route and cargo space from a driver device. 

	Although Evans teaches features for receiving cargo capacity and current route information from a delivery agent device, Evans does not explicitly teach receiving the information if the driver device is within a predetermined geofence of the user device automatically. 

	However, Marczuk teaches the following:
Wherein the processor is configured to receive information indicative of the second route and the cargo space from the driver device if the driver device is within the predetermined geofence of the user device automatically.
Marczuk teaches “ Techniques are provided for autonomous vehicle fleet management  […] A request is received for a vehicular ride. The request includes an initial spatiotemporal location and a destination spatiotemporal location” (Abstract); “user 1406 transmits a request 1408 to the remote server 136 (e.g., via a user device 1410, such as a smartphone, tablet computer, or wearable computing device)” (¶ [0160]); “Responsive to the request 1408, the remote server 136 selects one of the AVs 1402 a-d to fulfill the request […]  the remote server 136 considers whether an AV is currently unavailable, but is anticipated to be available in the future (e.g., an AV that is currently assigned to another task, but is anticipated to complete its task sufficiently soon for subsequent assignment to the user […] the remote server 136 prioritizes certain AVs for selection over others (e.g., based on the proximity of the AVs with respect to the user 1406” (¶ [0161]); “an AV is used to transport cargo (e.g., packages, items, or other objects) instead of or in addition to transporting passengers” (¶ [0165]); “the AV system 120 includes communications devices 140” (¶ [0061]); “ the AV 100 communicates with other remote (e.g., “cloud”) servers 136” (¶ [0062]); “the remote server 136 receives telemetry data from the AV 100 or another vehicle located within the threshold distance to the initial spatiotemporal location […] telemetry data includes an indication of a speed of an AV, an indication of a location of an AV, an indication of a heading of an AV, or an indication of a route of an AV” (¶ [0117]); “ AV 100 transmits telemetry data to the remote server 136 indicating that the AV 100 is operating in a busy mode of operation […] telemetry data from the AV 100 indicates that the AV 100 is operating in a busy mode of operation even if there are 3 vacant seats but the trunk of the AV 100 is full of luggage” (¶ [0119]). 
	Thus, Marczuk teaches a system configured to receive cargo transportation requests from a user device. In response to the request, the system may prioritize AVs (autonomous vehicles) that are within a particular proximity to the user device to select for the transportation request. Further, the system may automatically receive telemetry data from the AVs (such as the prioritized AVs) that indicate a current route and capacity of the vehicle; equivalent to receiving information indicative of a second route and a cargo space from a driver device associated with a vehicle if the driver device is within a predetermined geofence of the user device automatically.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Evans with the teachings of Marczuk by incorporating the features for automatically collecting vehicle capacity and current route information from delivery vehicles that are within a particular proximity of a user device that is requesting a transportation service, as taught by Marczuk. One of ordinary skill in the art would have recognized that such a modification would have further enabled the system of Evans to determine which delivery agents are within a particular proximity/distance of a shipper, collect delivery agent information from the delivery agents that are within the particular proximity/distance of the shipper, and perform a match between the shipper and delivery agents based on the collected information. One of ordinary skill in the art would have been motivated to make such a modification to the system of Evans with the purpose of further “improving the effectiveness and responsiveness of the fleet” (¶ [0181], as suggested by Marczuk, and further “reducing empty miles in a way that is efficient, reliable, precise” (¶ [0005]), as suggested by Evans. 

Claim 7: Evans/Marczuk teaches the limitations of claim 1. Further, Evans teaches the following:
	Receive information indicative of a vehicle climate from the driver device; and receive information indicative of climate preference from the user device, wherein the processor is configured to pair the driver device and the user device based on the vehicle climate and the climate preference if the user device and the driver device agree. 
	Evans teaches “Systems and methods are disclosed for matching a shipper with at least one delivery agent for delivering goods from a first location to a second location” (see Abstract); “method includes receiving shipment information from the shipper” (¶ [0007]); “ if a user would like to ship a particular type of good that requires refrigeration, the user can select a “refrigeration” selection that will limit displayed choices to those with refrigeration”(¶ [0061]); “method may include receiving, and basing the matching on, driver preference data from the at least one delivery agent 102. Driver preference data may include […] preferred goods classification […] classification of freight for shipment” (¶ [0042]); “method may include receiving freight capacity information regarding the at least one delivery agent. The freight capacity information may include asset classification […] asset classification may include information regarding whether the goods require a flatbed trailer, a refrigerated trailer, a box truck, a container trailer, a tanker trailer, or a logging trailer for shipment” (¶ [0008]); “If the shipper and at least one delivery agent accept the generated offer price, the system may determine a match on price” (¶ [0011]); “embodiments enable mobile computing devices, such as smart phones, ELDs, and geo-aware cellular telephony devices, to be used in connection with the services” (¶ [0034]). 
	Thus, Evans teaches a system configured to match a shipper with at least one delivery agent. The shipper may submit shipment information (via computing devices) including an indication that the particular type of good requires refrigeration, such that the shipper is matched only with a delivery agent having a refrigeration capabilities (equivalent to receiving information indicative of a vehicle climate from the driver device). Further the system may collect information from the delivery agents (via computing devices), such as freight capacity information and preferences for classifications of goods/freight for delivery (indicating that, for example, the delivery agent is associated with a refrigerated truck that is capable of delivering particular types of goods, such as refrigerated goods); equivalent to receive information indicative of climate preference from the user device. The shipper and delivery accept may then accept a generated offer price for the match (based on the shipment information and delivery agent preferences/capacities) and determine a match between the shipper and delivery agent; equivalent to wherein the processor is configured to pair the driver device and the user device based on the vehicle climate and the climate preference if the user device and the driver device agree.

Claim 9: Evans/Marczuk teaches the limitations of claim 1. Further, Evans teaches the following:
Receive information indicative of a third route and a second cargo size from a smart device; and pair the driver device and the smart device based on the second route and the third route and the second cargo size and the cargo space if the smart device and the driver device agree. 
	Evans teaches “present disclosure provides systems and methods for dynamic load matching of shipments by shippers with transporters, such as delivery agents—e.g. carriers and/or driver” (¶ [0006]); “method includes receiving shipment information from the shipper” (¶ [0007]); “shipment information may include information regarding geographical information of the first location and the second location, goods classification, goods volume, goods quantity” (¶ [0009]); “ embodiments described herein can generally require the use of computing devices […] For example […] smartphones” (¶ [0032]); “determining a match of the shipper and the at least one delivery agent, at least based on the shipment information“(Abstract); “method may include receiving, and basing the matching on, driver preference data from the at least one delivery agent 102. Driver preference data may include, for example […] available volume space of the asset, available weight capacity of the asset, current asset route, or planned asset route” (¶ [0042]); “when a match is determined for all parameters, the system causes an indicator for a match to be displayed to the delivery agent 102 and the shipper 110, both of whom have to select to accept the match” (¶ [0053]).  

	Thus, Evans teaches a system configured to match shippers with transporters, thus indicating that any number of shippers or transporters may interact with the system. Further, the system enables any shipper (via a smartphone) to input shipment information including a first/second location for the shipment and a volume/quantity of goods associated with the shipment. Thus, a second shipper that is different from a first shipper may also input their associated shipment information; equivalent to receiving information indicative of a third route and a second cargo size from a smart device.
	Moreover, Evans teaches that a match between a shipper and delivery agent may be based on the shipment information (shipment volume and origin/destination) and driver preference information (volume capacity and current/planned routes). Further, upon matching the shipper and delivery agent, a match indicator may be displayed to both parties, both of whom may select to accept the match; equivalent to pairing the driver device and the smart device based on the second route and the third route and the second cargo size and the cargo space if the smart device and the driver device agree.

Claim 11: Evans/Marczuk teaches the limitations of claim 1. Further, Evans does not explicitly teach, however Marczuk does teach, the following:
Wherein the processor is further configured to instruct the vehicle to automatically drive to a pickup location of the second route if the user device and driver device agree. 
	Marczuk teaches “the AV 100 transmits telemetry data to the remote server 136 indicating that the AV 100 is operating in a busy mode of operation […] the remote server 136 is notified not to dispatch the AV 100 to a request from a booking app on a user device if the AV 100 is operating in the busy mode of operation […] the AV 100 operates in an available mode of operation if the number of seats in the AV 100 is 7 and only 4 passengers are riding in the AV 100. The AV 100 can thus be used to form a carpool or provide a shared ride” (¶ [0119]); “ If the user accepts the offer, the remote server 136 can concurrently assign the user's request and another user's request to the same AV.” (¶ [0185]); “ If the user accepts the alternative pick up location, the remote server 136 can instruct both the user and the AV to meet at the alternative pick up location instead” (¶ [0189]); “an AV is used to transport cargo (e.g., packages, items, or other objects) instead of or in addition to transporting passengers. For instance, a user can transmit a request to the remote server 136 indicating a desired pick up location (e.g., a location of cargo)” (¶ [0165]).
	Thus, Marczuk teaches an AV(autonomous vehicle) that can transmit telemetry data indicating that the AV is in a busy mode and should not be assigned any requests. When the AV indicates an available mode, the AV may then be assigned to a user request (such as a cargo delivery). When the user accepts the offer, the AV may be instructed to travel to the pickup location to begin the transportation service; equivalent to wherein the processor is further configured to instruct the vehicle to automatically drive to a pickup location of the second route if the user device and driver device agree.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Evans with the teachings of Marczuk by incorporating the features for instructing an autonomous vehicle to automatically drive to a pickup location of a newly assigned route when the driver device and user device agree, as taught by Marczuk. One of ordinary skill in the art would have been motivated to make this modification with the purpose of “improving the effectiveness and responsiveness of the fleet” (¶ [0181]), as suggested by Marczuk. 

Claim 12: Claim 12 recites limitations that are substantially similar and analogous to claim 1. Thus, claim 12 is rejected for the same reasons and rationale as discussed above with regard to claim 1. 

Claim 17: Evans/Marczuk teaches the limitations of claim 12. Further, claim 17 recites limitations that are substantially similar and analogous to claim 7. Thus, claim 17 is rejected for the same reasons and rationale as discussed above with regard to claim 7. 

Claim 18: Evans/Marczuk teaches the limitations of claim 12. Further, claim 18 recites limitations that are substantially similar and analogous to claim 9. Thus, claim 18 is rejected for the same reasons and rationale as discussed above with regard to claim 9. 

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Evans U.S. Publication No. 2019/0087778, hereafter known as Evans, in view of Marczuk et al. U.S. Publication No. 2020/0377128, hereafter known as Marczuk, in further view of Spielman et al. U.S. Publication No. 2021/0192420, hereafter known as Spielman. 

Claim 3: Evans/Marczuk teaches the limitations of claim 1. Further, Evans teaches the following:
Wherein the processor is configured to receive information indicative of the second route and the cargo space from the driver device […];  
	Evans teaches a system that enables a delivery agent, via a computing device, to submit information associated with the delivery agent including a current or planned route and a volume/weight capacity of the vehicle associated with the delivery agent (see ¶ [0042], ¶ [0039]); equivalent to receiving information indicative of a second route and cargo space from a driver device. 

	Evans does not explicitly teach features for receiving information indicating cargo space from the driver device if the driver device is within a predetermined geofence of the user device if the driver device is in a discoverable mode.

	However, Spielman teachings the following:
Wherein the processor is configured to receive information indicative of the second route and the cargo space from the driver device if the driver device is within the predetermined geofence of the user device if the driver device is in a discoverable mode.
	Spielman teaches “embodiments of the instant disclosure may include or be implemented in conjunction with a dynamic transportation matching system applied to one or more services instead of and/or in addition to transportation services. For example, embodiments described herein may be used to match service providers with service requestors for any service” (¶ [0197]); “A dynamic transportation matching system having information about the provider devices 700 and requests from the requestor devices 702 may employ a matching compute engine to perform dynamic matching to generate plans.  For example, in plan 706, requestor devices R1 and R2 may both be matched to provider device D1” (¶ [0075]); “the matching compute engine may, for example, perform an analysis based on the five providers 106 closest to the transportation requestor device location 100” (¶ [0063]); “information about providers (e.g., location, type of transportation mode, available seats, available car seats, etc.) who have come online since a previous matching cycle or who have completed a job may also be received” (¶ [0085]); “ Speculative state 810 represents the current state of the transportation network with all transportation requestors, transportation providers, currently assigned routes, and assignments in progress” (¶ [0077]); “ dynamic transportation matching system 900 may have a matching compute engine 804 that retrieves a current transportation network state 802  […] The current transportation network state 802 may include resources that indicate available transportation providers with their locations and vectors […] The current transportation network state 802 may also include plans and supported ride types, where the plans include waypoints of planned routes and jobs that specify pickup and drop-off locations for requestors already matched to providers” (¶ [0084]); “matching compute engine 804 may receive the current dispatch state 802 and the requests 904, and then may determine resource matching groups for the requests 904 […] The resulting new matchings, which are the matching assignments 806 in this example, may include only new plans and changed plans due to swaps, and some of these plans may require acceptance by a provider “ (¶ [0086]); “ offline session of the transportation provider device may be one that does not indicate that a transportation provider is currently available” (¶ [0164]). 
	Thus, Spielman teaches a dynamic transportation matching system that is configured to match a one or more requestors with transportation providers. The matching process includes collecting the plurality of transportation requests and information associated with transportation providers that are currently online, as opposed to being in an offline session (equivalent to the driver device is in a discoverable mode). The transportation provider information includes a location and seat availability/capacity associated with each of the transportation providers (equivalent to receiving information indicative of the cargo space). Further, the system may determine a current state of the transportation network, including routes that are currently assigned to each transportation provider and their locations (equivalent to receiving information indicative of the second route). Furthermore, the system is configured to, for example, perform an analysis based on the five providers closest to the transportation requestor device location and perform the matchings of requests to transportation providers based on the associated information; equivalent to wherein the processor is configured to receive information indicative of the second route and the cargo space from the driver device if the driver device is within the predetermined geofence of the user device if the driver device is in a discoverable mode. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Evans with the teachings of Spielman by incorporating the features for automatically collecting transportation provider information (including currently assigned routes and cargo capacity) from a transportation provider that is closest to a requestor device location while the transportation provider is online and perform a match based on the collected information, as taught by Spielman, into the system of Evans that is configured to match delivery agents with shippers. One of ordinary skill in the art would have recognized that such a modification would further enable the system of Evans to collect cargo capacity information and currently assigned route information from a delivery agent device that is indicated as being online and among the closest driver devices to the service requestor location, and further matching the delivery agent device with the shipping request based on the cargo capacity information and delivery agent’s current route. One of ordinary skill in the art would have been motivated to modify the system of Evans with the teachings of Spielman when one considers “embodiments described herein may be used to match service providers with service requestors for any service” (¶ [0197]), as suggested by Spielman. Further, one of ordinary skill in the art would have been motivated to incorporate the teachings of Spielman into the system of Evans with the purpose to further “improve a transportation matching service” (¶ [0196]), as suggested by Spielman. 

Claims 4-5, 8, and 13-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Evans U.S. Publication No. 2019/0087778, hereafter known as Evans, in view of Marczuk et al. U.S. Publication No. 2020/0377128, hereafter known as Marczuk, in further view of Redkokashin WO2019132721, hereafter known as ‘721.

Claim 4: Evans/Marczuk teaches the limitations of claim 1. Further, Evans does not explicitly teach, however ‘721 does teach, the following:
	Wherein the processor is further configured to transmit information indicative of the second route and the cargo space to the user device to facilitate agreements by the user device. 
	‘721 teaches “automatically provide users with information about carriers, whose routes are as close as possible to users’ loading and shipping points […] From carriers, you can receive information about the amount of free space in the transport and the possible limit of the transported weight, and upon request to transmit this information to users” (see page 2, Section “Disclosure of Invention”, para. 1); “Based on the information received, the user selects a suitable carrier and the server sends an order to the carrier” (see page 3, Section “Example of Specific Application of the Invention”, para. 1); “the server receiving information about the routes of carriers, information about orders for the carriage of goods and additional information concerning the distribution of orders from carriers or users, automatically distributes orders between carriers and provides information to users and carriers about each other, as well as additional information related to the order or carrier parameters. If the user and the carrier agree, they confirm the automatic decision of the server, and the order for shipping is considered distributed” (see page 3, Section “Example of Specific Application of the Invention”, para. 3).
	Thus, ‘721 teaches a server that may receive information from a carrier device indicating carrier routes and parameters (such as amount of free space and weight limit). The carrier information may be provided to a user device, where the user may then agree to and confirm the selected carrier; equivalent to wherein the processor is further configured to transmit information indicative of the second route and the cargo space to the user device to facilitate agreements by the user.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Evans with the teachings of ‘721 by incorporating the features for providing carrier information (including carrier routes and cargo capacity/weight limit information) to a requesting user to facilitate an agreement, as taught by ‘721. One of ordinary skill in the art would have recognized that by incorporating these features, the system of Evans would be further configured to provide a shipper with delivery agent information (including cargo capacity and planned routes) in order to facilitate an agreement to a selected delivery agent driver by the shipper. One of ordinary skill in the art would have been motivated to make this modification to the system of Evans with the purpose to further “to improve the accuracy of distribution of orders” (page 3, para. 1), as suggested by ‘721, and when one considers that such features may further facilitate a matching process that is “efficient, reliable, precise” (¶ [0005]), as suggested by Evans. 

Claim 5: Evans/Marczuk teaches the limitations of claim 1. Further, Evans does not explicitly teach, however ‘721 does teach, the following:
	Wherein the processor is further configured to transmit information indicative of the first route and the cargo size to the driver device to facilitate agreement by the driver device. 
	‘721 teaches “the server provides the carrier with information about orders for the carriage of goods, the loading and shipping points of which coincide as much as possible with its route […] all the details relating to the carriage of goods described above (the volume of cargo, weight of cargo, time for loading and shipping, etc.) can also be indicated” (see page 3, Section “Example of Specific Application of the Invention”, para. 2); “the server receiving information about the routes of carriers, information about orders for the carriage of goods and additional information concerning the distribution of orders from carriers or users, automatically distributes orders between carriers and provides information to users and carriers about each other, as well as additional information related to the order or carrier parameters. If the user and the carrier agree, they confirm the automatic decision of the server, and the order for shipping is considered distributed” (see page 3, Section “Example of Specific Application of the Invention”, para. 3).
	Thus, ‘721 teaches that a carrier device may be provided with information associated with an order submitted by a user device (including the shipment route and cargo volume/weight), where the carrier may then agree to fulfilling the shipment order; equivalent to wherein the processor is further configured to transmit information indicative of the first route and the cargo size to the driver device to facilitate agreement by the driver device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Evans with the teachings of ‘721 by incorporating the features for providing order information (including shipping route and cargo dimensions/weight) to a carrier device to facilitate an agreement by the carrier, as taught by ‘721. One of ordinary skill in the art would have recognized that by incorporating these features, the system of Evans would be further configured to provide a delivery agent device with shipment information (including a route and cargo dimensions/weight) in order to facilitate an agreement by the delivery agent to the shipment.  One of ordinary skill in the art would have been motivated to make this modification to the system of Evans with the purpose to further “to improve the accuracy of distribution of orders” (page 3, para. 1), as suggested by ‘721, and when one considers that such features may further facilitate a matching process that is “efficient, reliable, precise” (¶ [0005]), as suggested by Evans. 

Claim 8: Evans/Marczuk teaches the limitations of claim 1. Further, Evans does not explicitly teach, however ‘721 does teach, the following:
	Wherein the processor is further configured to receive information indicative of location and speed of the vehicle from the driver device; and transmit information indicative of the location and speed of the vehicle to the user device to facilitate agreement by the user device. 
	‘721 teaches “automatically provide users with information about carriers, whose routes are as close as possible to users’ loading and shipping points” (see page 2, Section “Disclosure of Invention”, para. 1); “Based on the information received, the user selects a suitable carrier and the server sends an order to the carrier” (see page 3, Section “Example of Specific Application of the Invention”, para. 1); “the server receiving information about the routes of carriers, information about orders for the carriage of goods and additional information concerning the distribution of orders from carriers or users, automatically distributes orders between carriers and provides information to users and carriers about each other, as well as additional information related to the order or carrier parameters. If the user and the carrier agree, they confirm the automatic decision of the server, and the order for shipping is considered distributed” (see page 3, Section “Example of Specific Application of the Invention”, para. 3); “A route can be a collection of information, such as a trajectory of movement, speed, location, etc.” (page 5, para. 5). 

	Thus, ‘721 teaches a server that may receive information from a carrier device indicating carrier routes, where a route may further indicate a speed and location. The carrier information (such as the routes associated with the carrier) may be provided to a user device, where the user may then agree to and confirm the selected carrier; equivalent to wherein the processor is further configured to receive information indicative of location and speed of the vehicle from the driver device; and transmit information indicative of the location and speed of the vehicle to the user device to facilitate agreement by the user device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Evans with the teachings of ‘721 by incorporating the features for providing carrier information (including carrier routes indicating a collection of information including speed and location) to a requesting user to facilitate an agreement, as taught by ‘721. One of ordinary skill in the art would have recognized that by incorporating these features, the system of Evans would be further configured to provide a shipper with delivery agent information (including driver speed and location) in order to facilitate an agreement to a selected delivery agent by the shipper. One of ordinary skill in the art would have been motivated to make this modification to the system of Evans with the purpose to further “to improve the accuracy of distribution of orders” (page 3, para. 1), as suggested by ‘721.

Claim 13: Evans/Marczuk teaches the limitations of claim 12. Further, claim 13 recites limitations that are substantially similar and analogous to claim 4. Thus, claim 13 is rejected for the same reasons and rationale as discussed above with regard to claim 4. 

Claim 14: Evans/Marczuk teaches the limitations of claim 12. Further, claim 14 recites limitations that are substantially similar and analogous to claim 5. Thus, claim 14 is rejected for the same reasons and rationale as discussed above with regard to claim 5. 

Claim 15: Evans/Marczuk teaches the limitations of claim 12. Further, claim 15 recites limitations that are substantially similar and analogous to claim 8. Thus, claim 15 is rejected for the same reasons and rationale as discussed above with regard to claim 8. 

Claims 6 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Evans U.S. Publication No. 2019/0087778, hereafter known as Evans, in view of Marczuk et al. U.S. Publication No. 2020/0377128, hereafter known as Marczuk, in further view of Rollon U.S. Publication No. 2021/0404828, hereafter known as Rollon.

Claim 6: Evans/Marczuk teaches the limitations of claim 1. Further, Evans teaches the following:
Wherein the processor is further configured to receive information indicative of driver history including previous delivery information […] and wherein the processor is configured to pair the driver device and the user device based on the driver history if the user device and the driver device agree.
	Evans teaches “communicating the location of a vehicle for shipping goods, the type of vehicles available for shipping goods, the driver duty information (such as number of hours available to a driver during a day or week under an applicable law or rule), feedback ratings, and pricing can be aggregated and provided to the user in an efficient and user-friendly manner” (¶ [0034]); “method may include receiving feedback ratings” (¶ [0044]); “method may include receiving filtering conditions, such as filtering by feedback rating […] The filtering may be manual such as to constitute sorting, or automatic such that only delivery agents 102 meeting the filtering conditions are caused to be displayed to the shipper 110” (¶ [0046]); “when a match is determined for all parameters, the system causes an indicator for a match to be displayed to the delivery agent 102 and the shipper 110, both of whom have to select to accept the match” (¶ [0053]). 
	In view of the Applicant’s Disclosure “driver device interface module 208 may receive information associated past deliveries performed by vehicle 101, delivery ratings from past deliveries, driver history, etc” (¶ [0018], Specification). Thus, the driver history including previous delivery information is considered to be information associated with past deliveries, delivery ratings of past deliveries, or driver history. 
	Thus, Evans teaches a system that a match between a shipper and a delivery agent may be further based on feedback ratings of the delivery agents, such that delivery agents may be automatically filtered according to their ratings. When a match is determined, the delivery agent and shipper may then be prompted to accept the match; equivalent to wherein the processor if further configured to transmit information indicative of driver history including previous delivery information and wherein the processor is configured to pair the driver device and the user device based on the driver history if the user device and the driver device agree.
 
	Evans does not explicitly teach that the driver history information is received from a driver device. 
	However, Rollon teaches the following:
Wherein the processor is further configured to receive information indicative of driver history including previous delivery information from the driver device; and wherein the processor is configured to pair the driver device and the user device based on the driver history if the user device and the driver device agree.
	Rollon teaches “Having created a driver account 510, the driver may […]  post or share his profile 530 via social media module 234 to all users and drivers registered to ride hailing system 100” (¶ [0108]); “driver profiles may be associated with comments, ratings, posts etc. by linking database entries” (¶ [0086]); “user can quickly and simply get information on a driver, a route etc. (especially information relating to quality of driver services, safety and hygiene) and facilitate himself into planning a trip” (¶ [0113]); “once a user requests a ride and the system schedules the ride, the driver is informed of the ride request and offered the option to accept or decline, which decision is then communicated by processor 238 to the user […] the ride is presented to the user for confirmation and payment” (¶ [0132]); “User devices 110, 113, 116 may be implemented as any commercially available device, including, but not limited to, smartphones” (¶ [0059]).
	In view of the Applicant’s Disclosure “driver device interface module 208 may receive information associated past deliveries performed by vehicle 101, delivery ratings from past deliveries, driver history, etc” (¶ [0018], Specification). Thus, the driver history including previous delivery information is considered to be information associated with past deliveries, delivery ratings of past deliveries, or driver history.
	Thus, Rollon teaches a transportation service system that enable a driver to create, post, and share a profile (via user device) that includes ratings associated with the driver, where the ratings may indicate quality of driver services, safety, and hygiene; equivalent to wherein the processor is further configured to receive information indicative of driver history including previous delivery information from the driver device. The driver profile information may be displayed to a transportation service requestor to help plan a trip. Further, the driver may be informed of a ride request, accept the request, and the requesting user may then confirm the match and payment; equivalent to receiving information indicative of driver history including previous delivery information from the driver device; and wherein the processor is configured to pair the driver device and the user device based on the driver history if the user device and the driver device agree.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Evans with the teachings of Rollon by incorporating the features for enabling a transportation provider to share/post their ratings with transportation service requestors via a computer system, into the system of Evans that is configured to match delivery agents with shippers based on delivery agent ratings. One of ordinary skill in the art would have recognized that such a modification would have further enabled the delivery agents, interfacing with the system of Evans, to selectively post/share their delivery service ratings which may then be used by a shipper to manually filter (or automatically filter) the delivery agents according to their ratings. One of ordinary skill in the art would have been motivated to make such a modification when one considers “user can quickly and simply get information on a driver” (¶ [0113]) and “to help select a favorite driver”(¶ [0011]), as suggested by Rollon. 

Claim 16: Evans/Marczuk teaches the limitations of claim 12. Further, claim 16 recites limitations that are substantially similar and analogous to claim 6. Thus, claim 16 is rejected for the same reasons and rationale as discussed above with regard to claim 6. 

Claims 10 and 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Evans U.S. Publication No. 2019/0087778, hereafter known as Evans, in view of Marczuk et al. U.S. Publication No. 2020/0377128, hereafter known as Marczuk, in further view of Brannigan et al. U.S. Publication No. 2018/0342007, hereafter known as Brannigan.

Claim 10: Evans/Marczuk teaches the limitations of claim 9. Further, Evans does not explicitly teach, however Brannigan does teach, the following:
	Wherein the smart device is a smart refrigerator, and wherein the second cargo size comprises a grocery size and wherein the smart refrigerator is configured to learn a user’s grocery preferences based on past grocery purchases.
	Brannigan teaches “online marketplace for the selling and delivering of items for sale. The online marketplace includes devices and systems as well as their methods of use for the online purchase of goods” (Abstract); “A further feature of the system is that it may interact with smart appliances to determine shopping needs, e.g., a smart refrigerator may connect and communicate directly to the system […] For instance, the system may track contents of refrigerator, or other smart appliance […] track usage, order new/replacement items, and the like. The system can also […] provide for automatic ordering and delivery of products, based on entered or determined needs […] A determined timing for all of this may also be provided and tracked by the system, such as based on the predicted usage or need of the customer” (¶ [0154]); “A/I component may include an analytics engine that may be configured for performing both a learning function, such as through review of historic data, and to generate rules by which to determine supply and usage parameters and/or predict future production and/or consumption needs […] usage data may be collected, monitored, and/or tracked, with respect to patterns of commerce” (¶ [0124]); “purchase goods, such as groceries, and to have them delivered to them” (¶ [0095]).
	Thus, Brannigan teaches a system that may be implemented with a smart refrigerator, where the system may determine a customer’s shopping/consumption needs based on reviewing historic data with respect to patterns of commerce. Further, the system may automatically order products or replacement items (such as groceries) based on the customer’s needs; equivalent to wherein the smart device is a smart refrigerator, and wherein the second cargo size comprises a grocery size and wherein the smart refrigerator is configured to learn a user’s grocery preferences based on past grocery purchases.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Evans with the teachings of Brannigan by incorporating the smart device (such as a smart refrigerator) configured to predict a customer’s grocery needs based on a historic commerce pattern and automatically ordering replacement groceries based on the predicted customer needs, as taught by Brannigan. One of ordinary skill in the art would have recognized that such a modification would further enable the system of Evans to receive shipping orders from smart refrigerators that are configured to predict a customer’s grocery needs based on a historic commerce pattern. One of ordinary skill in the art would have been motivated to make such a modification to the system of Evans when one considers “a more personalized shopping experience may be provided for the consumer” (¶ [0155]), as suggested by Brannigan, and such features may further enable the system of Evans to “reach a larger potential customer base” (¶ [0033]), as suggested by Brannigan. 

Claim 19: Evans/Marczuk teaches the limitations of claim 18. Further, Evans teaches the following:
	[…] wherein the second cargo size comprises a grocery size.
	Evans teaches “the term “goods” may be used interchangeably with the word “freight,” and can include any tangible object, such as […] food” (¶ [0036]); “Shipment information may include information regarding […] goods volume, goods quantity” (¶ [0038]). 
	Thus, Evans teaches a system configured to receive shipment requests with shipment information indicating a volume and/or quantity of goods, wherein the goods may be food; equivalent to wherein the second cargo size comprises a grocery size. 
	Evans does not explicitly teach that the smart device is a smart refrigerator.

	However, Brannigan teaches the following:
	Wherein the smart device is a smart refrigerator, and wherein the second cargo size comprises a grocery size. 
	Brannigan teaches “online marketplace for the selling and delivering of items for sale. The online marketplace includes devices and systems as well as their methods of use for the online purchase of goods” (Abstract); “purchase goods, such as groceries, and to have them delivered to them” (¶ [0095]); “A further feature of the system is that it may interact with smart appliances to determine shopping needs, e.g., a smart refrigerator may connect and communicate directly to the system […] For instance, the system may track contents of refrigerator, or other smart appliance […] track usage, order new/replacement items, and the like. The system can also […] provide for automatic ordering and delivery of products, based on entered or determined needs […] A determined timing for all of this may also be provided and tracked by the system, such as based on the predicted usage or need of the customer” (¶ [0154]); “A/I component may include an analytics engine that may be configured for performing both a learning function, such as through review of historic data, and to generate rules by which to determine supply and usage parameters and/or predict future production and/or consumption needs […] usage data may be collected, monitored, and/or tracked, with respect to patterns of commerce” (¶ [0124]);
	Thus, Brannigan teaches a system that may be implemented with a smart refrigerator, where the system may determine a customer’s shopping/consumption needs based on reviewing historic data with respect to patterns of commerce. Further, the system may automatically order a supply of products or replacement items (such as groceries) based on the customer’s needs; equivalent to wherein the smart device is a smart refrigerator, and wherein the second cargo size comprises a grocery size.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Evans with the teachings of Brannigan by incorporating the smart device (such as a smart refrigerator) configured to predict a customer’s grocery needs and automatically ordering a supply of replacement groceries based on the predicted customer needs, as taught by Brannigan. One of ordinary skill in the art would have recognized that such a modification would further enable the system of Evans to receive shipping orders (indicating a good quantity and volume) from smart refrigerators that are configured to predict a customer’s grocery needs based on a historic commerce pattern. One of ordinary skill in the art would have been motivated to make such a modification to the system of Evans when one considers “a more personalized shopping experience may be provided for the consumer” (¶ [0155]), as suggested by Brannigan, and such features may further enable the system of Evans to “reach a larger potential customer base” (¶ [0033]), as suggested by Brannigan. 

Claim 20: Evans/Marczuk teaches the limitations of claim 19. Further, Evans teaches the following:
	Wherein receiving information indicative of the third route and the second cargo size from the smart […] 
	Evans teaches “present disclosure provides systems and methods for dynamic load matching of shipments by shippers with transporters, such as delivery agents—e.g. carriers and/or driver” (¶ [0006]); “method includes receiving shipment information from the shipper” (¶ [0007]); “shipment information may include information regarding geographical information of the first location and the second location, goods classification, goods volume, goods quantity” (¶ [0009]); “embodiments described herein can generally require the use of computing devices […] For example […] smartphones” (¶ [0032]).

	Thus, Evans teaches a system configured to match shippers with transporters, thus indicating that any number of shippers or transporters may interact with the system. Further, the system enables any shipper (via a smartphone) to input shipment information including a first/second location for the shipment and a volume/quantity of goods associated with the shipment. Thus, a second shipper that is different from a first shipper may also input their associated shipment information; equivalent to receiving information indicative of a third route and a second cargo size from a smart device.

	Evans does not explicitly teach automatically receiving information indicative of the third route and the second cargo size from the smart refrigerator based on learned grocery preferences based on past grocery purchases of a user. 

	However, Brannigan teaches the following:
	Wherein receiving information indicative of the third route and the second cargo size from the smart refrigerator comprises automatically receiving information indicative of the third route and the second cargo size from the smart refrigerator based on learned grocery preferences based on past grocery purchases of a user. 
	Brannigan teaches “consumer may then also use the system 2, so as to have the purchased goods delivered to the consumer's identified location, thereby making them delivered goods” (¶ [0043]); “A further feature of the system is that it may interact with smart appliances to determine shopping needs, e.g., a smart refrigerator may connect and communicate directly to the system […] For instance, the system may track contents of refrigerator, or other smart appliance […] track usage, order new/replacement items, and the like. The system can also […] provide for automatic ordering and delivery of products, based on entered or determined needs […] A determined timing for all of this may also be provided and tracked by the system, such as based on the predicted usage or need of the customer” (¶ [0154]); “A/I component may include an analytics engine that may be configured for performing both a learning function, such as through review of historic data, and to generate rules by which to determine supply and usage parameters and/or predict future production and/or consumption needs […] usage data may be collected, monitored, and/or tracked, with respect to patterns of commerce” (¶ [0124]); “system can provide for the best route, best timing, best gas prices, management, and overall ensure the most efficient delivery process” (¶ [0156]). 
	Thus, Brannigan teaches a system that may be implemented with a smart refrigerator, where the system may determine a customer’s shopping/consumption needs based on reviewing historic data with respect to patterns of commerce. Further, the system may automatically order a supply of products or replacement items (such as groceries) based on the customer’s needs, where a best route may be generated/provided to fulfill the delivery; equivalent to wherein receiving information indicative of the third route and the second cargo size from the smart refrigerator comprises automatically receiving information indicative of the third route and the second cargo size from the smart refrigerator based on learned grocery preferences based on past grocery purchases of a user.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Evans with the teachings of Brannigan by incorporating the smart device (such as a smart refrigerator) configured to predict a customer’s grocery needs, automatically order a supply of replacement groceries based on the predicted customer needs, and generate a best route to fulfill the delivery, as taught by Brannigan. One of ordinary skill in the art would have recognized that such a modification would further enable the system of Evans to receive shipping orders (indicating a good quantity/volume and delivery route) from smart refrigerators based on a customer’s predicted grocery needs learned from a historic commerce pattern. One of ordinary skill in the art would have been motivated to make such a modification to the system of Evans when one considers “a more personalized shopping experience may be provided for the consumer” (¶ [0155]), as suggested by Brannigan, and such features may further enable the system of Evans to “reach a larger potential customer base” (¶ [0033]), as suggested by Brannigan. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        /OMAR ZEROUAL/Primary Examiner, Art Unit 3628